NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       NOV 7 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 SAIF KHORSHED,                                  No. 15-55155

               Plaintiff-Appellant,              D.C. No. 2:14-cv-02655-MRW

   v.
                                                 MEMORANDUM*
 GINA MARIE LINDSEY, LAWA
 Executive Director; et al.,

               Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                  Michael R. Wilner, Magistrate Judge, Presiding**

                           Submitted October 25, 2016***

Before:       LEAVY, GRABER, and CHRISTEN, Circuit Judges.

        Saif Khorshed appeals pro se from the district court’s judgment dismissing

his employment action alleging various claims. We have jurisdiction under

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
        ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo a dismissal for failure to state a claim under

Federal Rule of Civil Procedure 12(b)(6), Hebbe v. Pliler, 627 F.3d 338, 341 (9th

Cir. 2010), and we affirm.

       The district court properly dismissed Khorshed’s action because Khorshed

failed to allege facts sufficient to state any plausible claim for relief. See id. at

341-42 (although pro se pleadings are to be liberally construed, a plaintiff must

still present factual allegations sufficient to state a plausible claim for relief); see

also Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir.

2008) (“A Rule 12(b)(6) dismissal may be based on either a lack of a cognizable

legal theory or the absence of sufficient facts alleged under a cognizable legal

theory.” (citation and internal quotation marks omitted)).

       The district court did not abuse its discretion by denying Khorshed’s request

to file a surreply. See Preminger v. Peake, 552 F.3d 757, 769 n.11 (9th Cir. 2008)

(court reviews for abuse of discretion a district court’s decisions concerning its

management of litigation).

       Khorshed’s contentions that the court improperly denied his motion to

dismiss on the briefs and about alleged bias of the magistrate judge are

unpersuasive.

                                            2                                      15-55155
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                  15-55155